UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

AT KNOXVILLE
UNITED STATES OF AMERICA )
V. ' No. 3:20-CR-00021
ANMING HU Judges Varlan/Poplin
)

DEFENDANT’S MOTION IN LIMINE TO EXCLUDE STATEMENTS AND
TESTIMONY REGARDING CHINESE UNIVERSITIES BEING CORPORATIONS
WITHOUT PROPER KNOWLEDGE OR EXPERIENCE

Now comes Anming Hu, by and through counsel, and moves this Honorable Court to
exclude statements, opinion, or testimony regarding the ownership or incorporation status of
relevant Chinese Universities, such as the Beijing University of Technology (““BJUT”), without

proper knowledge or experience.

A lay witness's testimony is limited to an opinion that is “rationally based on the witness’s
perception.” Fed. R. Evid. 701. Further, “A witness may testify to a matter only if evidence is
introduced sufficient to support a finding that the witness has personal knowledge of the matter.”
Fed. R. Evid. 602. The witness’s own testimony may provide evidence to prove personal
knowledge. /d. Although “[t]his rule does not apply to a witness’s expert testimony,” at the
defendant's request, the government must give to the defendant a written summary of any (expert)
testimony that the government intends to use under Rules 702, 703, or 705 of the Federal Rules

of Evidence during its case-in-chief at trial.”

The Government has not provided an expert testimony summary, or any disclosure, that
suggests that they will call an expert witness to testify regarding the status of relevant Chinese
universities. Further, any lay witness’s opinion concerning the same must be based on rational

perception and personal knowledge.

1

Case 3:20-cr-00021-TAV-DCP Document 87 Filed 05/21/21 Page1of2 PagelD #: 676
For the reasons discussed above, unless the Government provides expert witness
disclosure or a lay witness with proper knowledge and experience, they cannot put forth any
statements regarding the ownership or incorporation status of any relevant Chinese university,
including BJUT.

WHEREFORE, the Defendant requests this Honorable Court to EXCLUDE any
testimony, statements, or opinions regarding the ownership or incorporation status of relevant
Chinese universities.

Respectfully submitted this 21st day of May, 2021

s/A. Philip Lomonaco
A. Philip Lomonaco, BPR#011579

800 S. Gay Street, Suite 1950
Knoxville, TN 37929 (865) 521-7422

(865) 521-7433 fax
phillomonaco@gmail.com

CERTIFICATE OF SERVICE

I do hereby certify that a copy of the foregoing document was filed electronically. Notice of this
filing will be sent by operation of the Court’s electronic filing system to all parties indicated on
the electronic filing receipt. All other parties will be served by U. S. Mail. Parties may access this
filing through the Court’s electronic filing system.

s/A. Philip Lomonaco

2
Case 3:20-cr-00021-TAV-DCP Document 87 Filed 05/21/21 Page 2of2 PagelD #: 677
